Title: From James Madison to James P. Preston, 10 April 1817
From: Madison, James
To: Preston, James P.


private
Dear SirMontpellier Apl. 10. 1817
The interval between the date and the transmission of the inclosed was occasioned first by the extreme hurry in which the communications from you found me, & finally by the reflection that as the Legislature had adjourned, the delay was immaterial. At the next session, there will be nothing to call their attention to the circumstance, and this explanation will I hope be an apology for it to yourself. Be assured of my respect & cordial regard
James Madison
